Citation Nr: 1109164	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypothyroidism, to include as secondary to in-service exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1945 to April 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been returned to the RO in Portland, Oregon.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2007.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board remanded the Veteran's claim for further evidentiary development in June 2007 and May 2008, and the Board denied the Veteran's service connection claim for hypothyroidism in a decision issued in July 2009.  The Veteran subsequently appealed the denial of this claim to the United States Court of Appeals for Veterans Claims (Court), who granted a Joint Motion for Remand (Joint Motion) in an Order issued in September 2010.  The claim has now been returned to the Board for further review in compliance with the mandates of the Joint Motion.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

As outlined above, the Board remanded the Veteran's claim in June 2007, instructing the RO to attempt to obtain the Veteran's reported VA treatment records from his discharge from service through 1989, as the Veteran had reported receiving VA treatment during that time period and no records prior to 1989 had been requested by the RO or were associated with the Veteran's claims file.  The Board further instructed the RO to request that the Veteran complete appropriate release forms indicating the names and addresses of the private medical care providers who had provided treatment for the Veteran's hypothyroidism since his discharge from service, so that the RO could request those records, as well.  

In May 2008, the Board again remanded the Veteran's claim after concluding that the record reflected that all efforts to obtain the Veteran's reported VA treatment records had not been made.  The Board concluded that the Veteran's VA treatment records were potentially located in a VA medical facility (the Boise VAMC) from whom the RO had not requested records.  Furthermore, the Board concluded that a statement from the Veteran indicated his mistaken belief that his relevant private treatment records prior to 1989 were of record; thus, the Board determined that the Veteran should once again be requested to provide these treatment providers names and addresses so that efforts to obtain these private records could be made.

The record reflects that after the Board's May 2008 remand was issued, the Veteran submitted VA treatment records in May and July 2008.  Additionally, the RO requested from the Boise VAMC the Veteran's VA treatment records, as identified in the Board's remand directives.  Moreover, while not entirely clear from the record, it appears that in response to the Board's remand directives, the RO sent a letter to the Veteran requesting additional information from him, presumably requesting that he provide VA with any treatment records relevant to his claim or provide VA with the requisite information to allow VA to attempt to obtain these records.  While this letter does not appear to be of record, it is referenced in the May 2009 supplemental statement of the case as a letter issued on July 22, 2008, requesting additional information from the Veteran.  
In July 2009, the Board issued a decision denying the Veteran's hypothyroidism service connection claim.  The decision reflects that when discussing VA's compliance with the duty to assist, the Board referenced the exhaustive efforts that the RO had undertaken to obtain the Veteran's reported VA treatment, but did not reference the Veteran's reported post-service private treatment for hypothyroidism and VA's efforts to obtain those records.   

As outlined in the September 2010 Joint Motion, the Court found that the Board erred by failing to specifically reference VA's efforts to obtain these private treatment records and whether there had been substantial compliance with the Board's prior remand directives instructing that the Veteran again be asked to provide the names, addresses, and dates of treatment of his post-service private treatment providers.  

As the record suggests, but does not definitively reflect, that the Veteran was requested to provide relevant information to allow VA to attempt to obtain his reported post-service private treatment for hypothyroidism in July 2008, a remand is required to ensure that such a request is made in compliance with the Board's May 2008 remand directives.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should request that the Veteran provide address information and execute the necessary releases for the physicians and/or medical facilities where he was treated for hypothyroidism in Michigan between 1949 and 1952, and also for records from Dr. Edwards in California between approximately 1952 to 1955.  The RO should then attempt to obtain these records for inclusion in the Veteran's claims file.  All attempts should be fully documented for the claims file.

2.  After the development requested above has been completed, the RO should again review the record, including all newly-obtained evidence, specifically considering the Veteran's entitlement to service connection for hypothyroidism under the continuity of symptomatology provisions set forth in 38 C.F.R. § 3.303(b).  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



